DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the stabilization bed, mobilization bed, , assistive devices, breathing device, pulling handles, cables from ceiling, aquatic equipment, treadmill, exoskeleton, orthosis, robot, bike, breather, crutches, cuff, cuff for functional electrical stimulation, smartwatch, motorized mattress, non-invasive ventilation, standing frame, rollator, body-weight support system, elastic bands, weights, slide board, step machine, trike, walker, robot-physiotherapist, ball or half ball, transcutaneous electrical stimulation system, epidural electrical stimulation system, functional electrical stimulation system, intramuscular stimulation system, dorsal root ganglion stimulations system, subdural stimulation system, cardiac stimulation system, optogenetics, optotrodes, patch-clamp, intra-cellular electrodes, extra-cellular electrodes, sensor, audio,  and the visual or sensory-motoric feedback system. must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claims 2-4 recite various medical conditions as well as treatment locations, these claims are an exhausted list of conditions and locations.  The enablement requirement requires that the specification (i.e. written description) contain full, clear, concise and exact description so that one of ordinary skill in the art can make and use the invention without undue experimentation.  In this case, the medical conditions and treatment locations are mentioned in the specification without providing adequate detail as to how the invention is reduced to practice.   Below is an evaluation of the wands factors to determine whether or not undue experimentation is at issue. 
The breadth of the claims:  In this case the breadth of the claims is exhaustive.  In claim 2 an exhaustive list of conditions is claimed.  These include issues such as back pain, imbalance, limb paralysis, odor, swallowing etc.  Although these are also listed in the specification there is no clear manner in which neuromodulation is provided to treat any and all of these conditions.  For instance, with back pain this could be back pain with various causes (muscle strain, disc herniation, degenerative disc disease, spinal cord injury etc.). Regarding claim 3 there are abnormal body functions listed which range from ulcers to cardiac failure.  Claim 4 lists treatment locations ranging from the cardiac muscle to the liver.   The breadth of these three claims appear to cover many, if not all body systems and locations.  
The nature of the invention and the state of the prior art: the nature of the invention is complex.   The use of neuromodulation to control diseases such as HIV  and autoimmune diseases by treating the dorsal root or pancreas is unknown.  However this is what is claimed.  The complexity and state of the prior art are excessively complex in this field and details regarding exact stimulation location as well as disease mechanisms to be treated must be disclosed.  
Level of predictability in the art: the level of predictability in the art is  very low.  These are complex biological targets as well a complex biological diseases and conditions. 
The amount of direction provided by the inventor and the existence of working examples.  Although some examples are provided by the disclosure, there is not adequate detail within the disclosure to direct one of ordinary skill in the art how to implant or place neuromodulation systems to any of the diseases listed in claims 2-3 via the locations listed in claim 4.
This amounts to an excessive amount of experimentation needed, outside of the disclosure, to bring the invention to practice.   For instance to treat HIV (claim 3) via treating the stomach (this is an and/or claim).  Or to treat Parkinson’s disease or Alzheimer’s disease via salivary glands this is simply not possible under the current understanding of these diseases. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-13 use various and/or clauses, this leads to indefiniteness within the claims.  For instance claim 1 recites modulating via neuromodulation of the reproductive system and/or urinary system and claim 2 recites that the condition is back pain or bronchial deficiency.   Claim 3 further states cardiac failure and H-Pylori.  The amount of possible species for which the applicant is seeking patent protection is profound and leads to significant indefiniteness within the claims.   How would one go about modulating the urinary system to treat HIV?  It is suggested that the claims are re-drafted to remove or significantly reduce the amount of and/or clauses.  
Claim 4 recites “wherein treating a subject” this should read “wherein the treating of the subject” for antecedent basis.  Further the claim is indefinite in that no clear method step is claimed, it appears as though the claim does not further limit claim 1 from which it depends.  
Claim 5 also recites “wherein treating a subject” this should read “wherein the treating of the subject” for antecedent basis. Further the claim is indefinite in that no clear method step is claimed, it appears as though the claim does not further limit claim 1 from which it depends.  
The remainder of the claims are also rejected in that they depend from previously rejected claims. 

Note to Applicant
Many, if not all, of the claims contain and/or clauses.  Under broadest reasonable interpretation the clause will consistently be interpreted as “or”, meaning that it is “this” or “that” and not all limitations will be addressed.   
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yun et al. US 2018/0125419.
Regarding claim 1:  Yun discloses a method for treating a subject (“treating a condition in a subject”, abstract) with at least one disease (“disease condition”, paragraph 0013), the method comprising modulation of a condition using a neuromodulation system (paragraph 0078-79, also paragraphs 0060-62, 0068) of the subjects cardiovascular system (“cardiovascular system organs”, paragraph 0091), gastrointestinal system (“digestive system organs”, paragraph 0091) urinary system (“excretory system organs”, paragraph 0091), locomotor system (“muscular system organs” and “skeletal system organs”, paragraph 0091), sensory system (“nervous system organs”, paragraph 0091), reproductive system (“reproductive system organs”, paragraph 0091), respiratory system (“respiratory system organs”, paragraph 0091) or thermoregulation system (considered to be the hypothalamus https://www.healthline.com/health/thermoregulation which is part of the endocrine system, paragraph 0091 and 0062). 
Regarding claim 2: Yun discloses that the condition is hypertension (paragraph 0112) or hypotension (paragraph 0100), or thermoregulation (paragraph 0112).  It is noted that paragraph 0112 discloses many different conditions and should be reviewed. 
Regarding claim 3:  Yun discloses that the disease is myasthenia (“myasthenia gravis”, paragraph 0112), epilepsy (paragraph 0112), ulcers (“peptic ulcer disease”, paragraph 0112), irritable bowel syndrome (paragraph 0112), inflammatory bowel disease (paragraph 0112), incontinence (paragraph 0112), hyper and hypotension (paragraph 0112), chronic obstructive pulmonary disease (paragraph 0112), bradycardia(paragraph 0112), tachycardia (paragraph 0112), Parkinson’s disease (paragraph 0112) or Alzheimer’s disease (paragraph 0112).  
Regarding claim 4:  Yun discloses that treating the subject comprises treating the stomach (paragraph 0091), sympathetic and parasympathetic systems (paragraph 0062), heart (paragraph 0062), kidneys (paragraph 0091) or diaphragm (paragraph 0091). 
Regarding claim 5:  Yun discloses treatment during rehabilitation (“recovery”, paragraph 0113) post surgery (“post-operative recovery”, paragraph 0112).
Regarding claim 6:  Yun discloses that the system can include a smartwatch as an external device (paragraph 0126). 
Regarding claim 7:  Yun discloses that the neuromodulation system is electrical (paragraph 0016-0017, 0020, 0022-23, 0025). 
Regarding claims 9 and 10:  Yun discloses open-loop, closed-loop and feedback control including a sensor for the feedback control (paragraph 0070). 
Regarding claim 12:  Yun disclose burst and high frequency neuromodulation (paragraph 0082). 
Regarding claim 13:  Yun disclose frequency neuromodulation on top of a carrier frequency (paragraph 0082). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US 2018/0125419 herein Yun ‘419 in view of Yun et al. US 2019/0240468 herein Yun ‘468.
Regarding claim 8: Yun ‘419 discloses the claimed invention including neuromodulation using electrical energy (paragraphs 0060-62), however Yun ‘419 does not specifically disclose transcutaneous electrical stimulation.  Yun ‘468 however teaches of a similar device for treating parasympathetic conditions in which TENS is applied (paragraph 0047).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yun ‘419 to include the use of TENS, as taught by Yun ‘468, in order to modulate the autonomic nervous system (paragraph 0046) to treat heart conditions and neurological conditions without the use of epinephrine (paragraph 0148).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. US 2018/0125419 in view of Yeh et al. US 2018/0289971.
Regarding claim 11:  Yen discloses the claimed invention including a display (paragraph 0118), however Yun does not specifically disclose audio or visual feedback.  Yeh however teaches of a device in which audio speakers are used as well as a display to provide feedback (paragraph 0143).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Yun to include display for visual feedback and/or a speaker for audio feedback, as taught by Yeh, in order to provide information to the user. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792